COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


UNITED PARCEL SERVICE AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0912-02-2                         PER CURIAM
                                               AUGUST 27, 2002
MELINDA B. JONES


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Patricia C. Arrighi; Taylor & Walker, P.C.,
             on brief), for appellants.

             (Craig B. Davis; Emroch & Kilduff, LLP, on
             brief), for appellee.


     United Parcel Service and its insurer (hereinafter referred

to as "employer") contend the Workers' Compensation Commission

erred in finding that (1) employer failed to prove that Melinda

B. Jones (claimant) was released to return to her pre-injury

work as of December 12, 2000 and that any further disability was

not causally related to her compensable November 10, 1999 injury

by accident, and (2) claimant proved that the medical treatment

and disability resulting from her low back condition were

causally related to her compensable November 10, 1999 injury by

accident.     Upon reviewing the record and the parties' briefs, we




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

Moreover, "[q]uestions raised by conflicting medical opinions

must be decided by the commission."    Penley v. Island Creek Coal

Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     As the commission noted, "the medical evidence in this case

is conflicting."   The independent medical examiner, Dr. Walter

Rabhan, who examined claimant on one occasion on December 12,

2000, opined that claimant's back complaints were not related to

the November 10, 1999 compensable injury by accident, on the

ground that the medical records did not reflect any back

complaints until eight months after the accident.   Dr. Rabhan

also indicated that his examination of claimant's back was

normal and that he believed claimant's MRI was within normal

limits.   Dr. Rabhan opined that claimant had reached maximum

medical improvement with respect to her left knee injury and

that she could return to full work without restrictions.

     Dr. Kenneth R. Zaslav, claimant's treating orthopedic

surgeon, who reviewed Dr. Rabhan's evaluation, opined, within a
                             - 2 -
reasonable degree of medical probability, that at the time of

the November 10, 1999 accident, along with claimant's ACL

injury, she sustained an L4 disc protrusion which caused her L4

radiculopathy.   Dr. Steven Fiore, Dr. Zaslav's colleague, who

treated claimant on four occasions, opined that the November 10,

1999 accident was "the cause, or one of the causes" of the

claimant's lower back injury, for which he rendered treatment.

Dr. Fiore opined that claimant sustained an L4-5, foramenal disc

herniation or bulge.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   Moreover, "'when an attending physician

is positive in his diagnosis . . . , great weight will be given

by the courts to his opinion.'"   Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986)

(citations omitted).

     As fact finder, the commission weighed the medical

evidence, accepted the opinions of the treating physicians,

Drs. Fiore and Zaslav, and rejected the contrary opinion of

Dr. Rabhan.   The commission articulated its reasons for

rejecting Dr. Rabhan's opinion.   The opinions of Drs. Fiore and

Zaslav constitute credible evidence to support the commission's

findings that the medical treatment and disability resulting

from claimant's low back condition were causally related to her
                             - 3 -
November 10, 1999 compensable injury by accident and that she

had not been released to perform her pre-injury work.   Thus, we

are bound by those findings, and we will not disturb them on

appeal.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                             - 4 -